DETAILED ACTION
This action is in response to amendments filed 11 November 2022 for application 16/935323 filed 22 July 2020. Currently claims 1-5, 8-14, and 17-20 are pending. Claims 6, 7, 15, and 16 have been canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11 November 2022 have been fully considered but they are not persuasive.

The Applicants Specifically Argue:
In the August 16, 2022 Office Action, the Office contends that the pending claims recite an abstract idea by reciting claims that fall under mental process and mathematical steps. When determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), examiners should consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept. See MPEP 2106.04(a)(2). A claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept. …Assuming arguendo that the pending claims recite a judicial exception, the pending claims are not "directed to" a judicial exception as the judicial exception is integrated into a practical application. The idea underlying the pending claims include determining specific resources in a descending order of applicability for the resource requirements primary resource selection parameters and secondary selection parameters. According to the 2019 PEG, if a claim has been determined to be "directed to" a judicial exception under Step 2A, the Office should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). To the extent that the Office continues to argue that the claimed invention is "directed to" a judicial exception, Applicant, nevertheless, asserts that the pending claims contain an inventive concept. The pending claims recite a particular way of using ant colony optimization (ACO) algorithm on a superimposed URO graph reflecting the resource requirements and the available resources to determine specific resources in a descending order of applicability for the resource requirements. 

Examiner Response
The Examiner respectfully disagrees.  As expressed in the 16 August 2022 NOFA, the claims (in particular the independent claims) each recites not only mental steps (namely, “generate a superimposed unified resource ontological (URO) graph based … requirements and the metadata …” and “generate one or more primary resource selection parameters based on at least the one or more pheromone trail values” which are mental steps for identifying resources, of generating a graph based on data which can be done on pen and paper, and of determining/selecting selection parameters based on observed values which are acts of judgement, evaluation) but also recites mathematical steps in the form of the swarm intelligence and fuzzy algorithmic computations (namely, the functions “traverse, iteratively, the superimposed graph using ant colony optimization (ACO), … traversing one or more paths from the one or more nodes representing … requirements to the one or more nodes representing the metadata …”, Page 28 of 34 “ATTY DKT. NO. 9981US1.014033.3830generate one or more pheromone trail values for the one or more paths at each iteration”, “initiate a fuzzy resource selection engine on the one or more primary resource selection parameters,” and “determine, using the fuzzy resource selection engine, the one or more resources in a descending order of applicability for the one or more resource requirements based on at least the one or more primary resource selection parameters,”  are all mathematical steps for identifying the optimal parameters).  While there are additional elements and additional extra-solution activity analyzed at Step 2A prong two and Step 2B in the form of generic computing resources, data gathering functionality, these elements are recited at a high level of generality, that do not impose a meaningful limit on the judicial exception and do not integrate the mathematical and mental steps into a practical application (where it is noted that the data gathering function is among the court recognized WURC examples in MPEP 2106.05(d)(II)(i)). The rejection under 35 USC 101 also treats the claim limitation “cognitive resource identification using swarm intelligence” as an additional element analyzed at Step 2A, prong two and Step 2B; however, this limitation is recited at a high level of generality and merely generally link to respective technological environments (swarm intelligence, cognitive identification) and therefore likewise amounts to no more than a mere instructions to apply the exception using generic computer components and is insufficient to integrate the mental and mathematical steps into a practical application. The “cognitive resource identification using swarm intelligence” is recited at a high level of generality and merely generally link to respective technological environments/field of use (swarm intelligence, cognitive identification) and therefore likewise amounts to no more than a mere instructions to apply the exception using generic computer components and is insufficient to integrate the mental and mathematical steps into a practical application. The claims as currently presented do not recite sufficient functionality that clearly integrates the judicial exceptions into a practical application.
The Applicants Further Argue:
The Office's cited references, either alone or in combination, fails to teach or suggest the following claim elements: (1) traversing, iteratively, the superimposed URO graph using ant colony optimization (ACO), wherein traversing further comprises traversing one or more paths from one or more nodes representing the one or more resource requirements to one or more nodes representing the metadata associated with the one or more resources; (2) generating one or more pheromone trail values for the one or more paths at each iteration; and (3) generating one or more primary resource selection parameters based on at least the one or more pheromone trail values. With respect to claim element (1)-(2), none of the Office's cited references teach or suggest, the claim elements. The Office cites NPL_1 as teaching "traversing one or more paths from one or more nodes representing the one or more resource requirements to one or more nodes representing the metadata associated with the one or more resources." However, the cited portion of NPL_2 merely describes a fruit fly optimization algorithm. The Office acknowledges that NPL_2 does not disclose ant colony optimization and uses NPL_3 to remedy the deficiency. However, NPL_2 and NPL_3, either alone or in combination, fail to teach or suggest traversing, iteratively, the superimposed URO graph using ant colony optimization (ACO), wherein traversing further comprises traversing one or more paths from one or more nodes representing the one or more resource requirements to one or more nodes representing the metadata associated with the one or more resources. …The Office cites NPL_1 as teaching "generating one or more primary resource selection parameters based on at least the one or more pheromone trail values." However, the cited portion of NPL_1 merely describes a fruit fly optimization algorithm. NPL_1 does not describe generating one or more primary resource selection parameters based on at least the one or more pheromone trail values. 

Examiner Response
The Examiner respectfully disagrees, noting that, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification: M.P.E.P. 2173.01(l), M.P.E.P. 2111.01(II). Specifically, Somu, Somu_2 and Qi teach as “traverse, iteratively, the superimposed graph using ant colony optimization (ACO),  wherein traversing further comprises traversing one or more paths from the one or more nodes representing the one or more resource requirements to the one or more nodes representing the metadata associated with the one or more resources; Page 28 of 34 ATTY DKT. NO. 9981US1.014033.3830generate one or more pheromone trail values for the one or more paths at each iteration; generate one or more primary resource selection parameters based on at least the one or more pheromone trail values”  with Somu specifically teaching “traverse, iteratively, the superimposed graph using … optimization …,  wherein traversing further comprises traversing one or more paths from the one or more nodes representing the one or more resource requirements to the one or more nodes representing the metadata associated with the one or more resources; Page 28 of 34 ATTY DKT. NO. 9981US1.014033.3830generate one or more … trail values for the one or more paths at each iteration; generate one or more primary resource selection parameters based on at least the one or more … trail values”  because she teaches, as seen in Algorithm 1, a fruit fly optimization algorithm is applied to a hypergraph (superimposed URO graph) that represents resource requirement attribute relationships such that the fruit fly population characterizes a distribution across the hypergraph, corresponding to different paths that a fruit fly may traverse across that graph, such that the population of fruit flies iteratively traverse the hypergraph while assigning a smell (at a given iteration) at any node in the hypergraph according to the observed fitness (association of conditional attributes with decisional attributes including metadata associated with feedback-based characterization of a fitness value – table 11) at that iteration with the traversal of the hypergraph modified over successive iterations to exploit the smells (trail values) according to fruit fly foraging behavior with the association between resource information/QoS attributes and decisional (resource requirement attributes) determined and evaluated using this swarm optimization across the hypergraph; in particular, the fruit fly optimization process determines the (optimal) TMP reduct which is the determination of the (best) set of resource selection parameters (e.g., given CSP attributes and user requirements/preferences) for identifying the best resource given the CSP and user resource attribute constraints (e.g., Table 9) based on those trail values (-viz., [p. 11983, Section 2.1, p. 11984, Section 2.3, p. 11986, Section 3, Algorithm 1, Figure 5, Table 9, Table 11]The main objective of RST is the removal of redundant and irrelevant features, and therefore, the reduced set of attributes (reducts) consists of the same information content as that of the original dataset., Figure 4 depicts the food foraging behavior of the fruit flies (particles) in the search space. Initially, the particles begin to traverse the search space in search for an optimum solution in a randomized manner. During each iteration, the fitness of each particle was assessed using the fitness evaluation function in terms of particle’s current location. The smell concentration of each particle represents their fitness value. On to the subsequent iterations, the particles fly based on the location of the particle with maximum fitness value., The main objective of the proposed approach is to identify the optimal reducts, i.e., service-specific trust measure parameters thereby minimizing the computational and time complexity of the cloud service selection model. RSTHGBFFO operates over a m-dimensional binary search space with PoPNum fruit flies or particles which are represented by a 0 m0 tuple vector (particle’s location)…. For example, a four-tuple vector 0011 h i corresponds to the presence of A3; A4 and the absence of A1; A2 (Table 4). Figure 5 presents a generic data flow of RST-HGBFFO.). However, Somu and Somu_2 do not explicitly teach…ant colony … (ACO) … pheromone… pheromone.  Although Somu teaches the use of ant colony optimization using rough set theory in the context of comparing her method to alternative state of the art methods (p. 1192, Section 4.2.2), she does not provide significant details on how she implemented the ACO. Somu_2 does not make use of swarm optimization. However, Qi teaches the details of an ACO implementation for resource selection which Somu merely alludes. Specifically, Qi teaches “traverse, iteratively, the … graph using ant colony optimization (ACO), wherein traversing further comprises traversing one or more paths from the one or more nodes representing the one or more resource … to the one or more nodes representing the metadata associated with the one or more resources; ATTY DKT. NO. 9981US1.014033.3830generate one or more pheromone trail values for the one or more paths at each iteration; generate one or more primary resource selection parameters based on at least the one or more pheromone trail values”  because he teaches an ACO-based web service (resource) selection framework that implements ACO over a graph of nodes and edges (e.g. Figure 1) which relates different resources (according to QoS attributes constraints) such that, over successive iterations of ACO, the ants deposit pheromone values along alternative (iteratively) traversed paths through the graph that correspond to the objective fitness of that path for resource selection (according to resource requirements) (-viz., [p. 2, Section IIIB, p. 4, Section IIID, Figure 1] Assuming a composite service S={S1, … Sn} contains n abstract services, each abstract service Sj … contains l candidates with the same functional attribute but different QoS. The vector Qs=(q1(s),…,qr(s)} represents the QoS attribute value of each candidate service sAnt k (k=1,2,…,m) in the process of movement determines its transfer direction according to the amount of information on each path. Each ant in the colony selects the candidate service from the next set with a probability which is positively related to the heuristic factor and the intensity of pheromone existing on the corresponding edge. Specifically, the probability for the kth ant to select next service is defined as <equation 9> … where allowed_k are the nodes that ant k can select in next step…. First the algorithm initializes the pheromone value on each path. Then each ant constructs its own service selection solution list, which satisfies both the user's QoS constraints and the transaction constraints. Next choose a service randomly as the first service and add it to the service selection solution list. Then add the next service according to the state transition probability formula (9). After each ant has found the solution of the composite service, update the pheromone on the path according to the pheromone updating formula (12). When increasing the pheromone concentration on the path, if the composite service selected by the ant does not satisfy the user's QoS constraints or transaction constraints, the amount of pheromone added to this path will decrease.) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-14, and 17-20 are rejected under 35 U.S.C. 101. because the claims are directed to an abstract idea; and because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014). In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 19 recites a method which is a process. Claims 1 and 10 recite a machine/device/system and product respectively. 
Step 2A, prong one: Does claim 1 recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations of  “generate a superimposed unified resource ontological (URO) graph based on at least the one or more resource requirements and the metadata associated with the one or more resources” and “generate one or more primary resource selection parameters based on at least the one or more pheromone trail values” are mental step identifying resources (using swarm intelligence), of generating a graph based on data (which can be done on pen and paper), and of determining/selecting selection parameters based on observed values (acts of judgement, evaluation). The limitations of  “traverse, iteratively, the superimposed graph using ant colony optimization (ACO), wherein traversing further comprises traversing one or more paths from the one or more nodes representing the one or more resource requirements to the one or more nodes representing the metadata associated with the one or more resources”, Page 28 of 34 “ATTY DKT. NO. 9981US1.014033.3830generate one or more pheromone trail values for the one or more paths at each iteration”, “initiate a fuzzy resource selection engine on the one or more primary resource selection parameters,” and “determine, using the fuzzy resource selection engine, the one or more resources in a descending order of applicability for the one or more resource requirements based on at least the one or more primary resource selection parameters,”  are mathematical steps (ACO algorithm, fuzzy algorithm) for identifying the optimal parameters. 
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites generic components (system, computing device, storage device, processor) and recited functionality that includes “electronically receive, from a computing device of a user, one or more resource requirements associated with an entity,” “electronically receive metadata associated with one or more resources,” and “transmit control signals configured to cause the computing device of the user to display the one or more resources in the descending order of applicability to the one or more resource requirements” in which the generic computing components and the functionality, consisting of mere data gathering steps of receiving, obtaining, transmitting, and displaying data, are recited at a high level of generality that does not impose a meaningful limit on the judicial exception and does not integrate the mathematical and mental steps into a practical application (See MPEP 2106.06.05(g)). The “cognitive resource identification using swarm intelligence” is recited at a high level of generality and merely generally link to respective technological environments (swarm intelligence, cognitive identification) and therefore likewise amounts to no more than a mere instructions to apply the exception using generic computer components and is insufficient to integrate the mental and mathematical steps into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No— The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply links to a field of use, see MPEP 2106.05(h). Likewise, the “cognitive resource identification using swarm intelligence” is recited at a high level of generality that simply links to a field of use and the claimed extra-solution of data gathering is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)). The claim thus recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Taken alone, their additional elements do not amount to significantly more than the above- identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 10 and 19, which recite a computer product and a method, respectively, to perform the mathematical and mental steps. It is noted that claim 10 additionally recites additional elements in the following limitations that are recited at a high-level of generality such that amounts to no more than a mere instructions to apply the exception using a generic computer component (Step 2A, Prong 2) and that are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g): computer code (claim 10).
As to dependent claims (2-5, 8, 9), (11-14, 17, 18), and 20 which depend from claims 1, 10, and 19, respectively.  Claims 2, 4, 9, 11, 13, 18, and 20  recite additional limitations that fall under Step2A prong 1 as mathematical steps: 
Claims 2, 11, and 20: … initiate one or more machine learning algorithms on the one or more resource requirements and the one or more exposure requirements (e.g., initiating values)
Claims 4, 13:  initiate the one or more machine learning algorithms on the metadata associated with the one or more resource (e.g., initiating values)
Claims 9, 18: determine, using the fuzzy resource selection engine, the one or more resources in the descending order of applicability for the one or more resource requirements based on at least the one or more primary resource selection parameters and the one or more SME inputs.  
Additionally claims 2, 4, 5, 8, 9, 11, 13, 14, 17, 18, and 20  recite additional limitations that fall under Step2A prong 1 as mental steps:
Claims 2, 11, 20:  determine one or more exposure requirements associated with the entity…  (observation, judgement)
Claims 2, 11, 20:  generate a URO graph for the one or more resource requirements wherein the URO graph for the one or more resource requirements comprises one or more nodes representing the Page 27 of 34 ATTY DKT. NO. 9981US1.014033.3830one or more resource requirements and one or more edges representing the one or more exposure requirements….   (pen and paper)
Claims 4, 13: generate a URO graph for the one or more resources, wherein the URO graph for the one or more resources comprises one or more nodes representing information associated with the one or more resources, and one or more edges representing the one or more exposure factors associated with each of the one or more resources, the one or more dependencies associated with each of the one or more resources, and the one or more data leakages associated with each of the one or more resources… (pen and paper)
Claims 5, 14:  generate the superimposed URO graph based on at least the URO graph for the one or more resource requirements and the URO graph for the one or more resources, wherein the superimposed URO graph is fully connected….  (Pen and Paper)
Claims 8, 17: wherein the one or more primary resource selection parameters comprises at least path preference parameters, exposure preference parameters, and resource preference parameters… (more details of generation of primary resource selection parameters)
Claims 9, 18:  generate one or more secondary resource selection parameters based on at least the one or more pheromone trail values (judgement, observation)
Moreover, dependent claims (2-5, 8-9), (11-14, 17-18), and (20) recite additional elements to be addressed at Step 2A, Prong 2 and at Step 2B as follows:  generic computing components (“system” (claims 2-5, 8-9), “processing device” (claims 2-5, 8-9), “computer program product” (claims 11-14, 17-18)), and the functionalities of “receive metadata associated with the one or more resources, wherein the metadata further comprises at least one or more exposure factors associated with the one or more resources, one or more dependencies associated with the one or more resources, and one or more data leakages associated with the one or more resources” (claims 3, 12),  “transmit the one or more secondary resource selection parameters to a computing device associated with a subject matter expert (SME)” (claims 9, 18), and “electronically receive, from the computing device associated with the SME, one or more SME inputs based on at least the one or more secondary resource selection parameters” (claims 9, 18),  which are more details on the data in the data gathering steps (receiving and sending information) that amount to no more than  mere instructions to apply the exception using a generic computer component, does not integrate the mental and mental steps into a practical application (Step 2A, Prong 2) and also do not impose a meaningful limit on the judicial exception (see MPEP 2106.05(d)(II)(i)). Furthermore, “machine learning” (claims 2, 4, 11, 13, and 20) is recited at a high level of generality that merely links the judicial exception to a particular technological environment (machine learning) using generic computing components and therefore also does not impose a meaningful limitation on the judicial exception. 
In summary, as shown in the analysis above, claims 1-5, 8-14, and 17-20  do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole, claims 1-5, 8-14, and 17-20 do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Somu et al. (“An improved rough set approach for optimal trust measure parameter selection in cloud environments” Soft Computing, 23, 2019, pp. 11979-11999), hereinafter referred to Somu, in in view of Somu et al ("A computational model for ranking cloud service providers using hypergraph based techniques," Future Generation Computer Systems 68, 2017, pp. 14-30), hereinafter referred to as Somu_2, and in further view of Qi et al. (“A Large Scale Transactional Service Selection Approach Based on Skyline and Ant Colony Optimization Algorithm”, NOMS IEEE/IFIP Network Operations and Management Symposium, April 2018, pp. 1-8), hereinafter referred to as Qi. 

In regard to claim 1, Somu teaches A system for cognitive resource identification using swarm intelligence, the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: (See [Abstract, Table 12, Figure 5, Algorithm 1] Trust-based service selection mechanisms which involve the intrinsic relations among the QoS parameters or trust measure parameters (TMPs) to evaluate the quality of the CSPs are the most preferred solution for the problem of cloud service selection. However, the accuracy of the trust-based service selection models and the CSP’s trust value relies on the optimality of the TMP subset obtained with respect to the service type. Hence, this work presents an efficient rough set theory-based hypergraph-binary fruit fly optimization (RST-HGBFFO), a cooperative bio-inspired technique to identify the optimal service-specific TMPs., wherein a system/method for identifying cloud computing resources requirements for recommending cloud resources (cloud resource providers CSPs) for users makes use of cognitive/artificial intelligence methods that perform that identification according to rough set theory-based hypergraph-binary fruit fly optimization methods (among other swarm-based techniques – Table 12) using a computer-based (code-based) implementation evaluation methodology (Figures 5 Algorithm 1) for cloud computing scenarios.)  electronically receive, from a computing device of a user, one or more resource requirements associated with an entity; (See [p. 11980, Section 1.2]Further, the importance of the QoS attributes varies with respect to the cloud service type and user preferences. Hence, a generic solution to the above-said challenges (Problems 1 and 2) can be presented through the design of an efficient feature selection technique which can identify the optimal TMP reduct with respect to the service type requested by the users or their own preferences (Somu et al. 2017b)…. To summarize, the design of an efficient feature selection technique enhances the accuracy of the cloud service selection model in terms of reduced complexity (minimizes the search space) and better service selection (recommends the service providers that have maximum adherence with the users’ QoS requirements)., Further [p. 11996, Section 4.2.3, Table 10]For validation purposes, we have considered case study 2, which comprises 5 CSPs provisions (Amazon EC2 ð Þ S1 , Windows Azure ð Þ S2 , Rackspace ð Þ S3 , cloud services from private cloud set up at SASTRA University ð Þ S4and S5 ) and one user requirement. Further [p. 11989, Section 3.1]Let us consider a decision table (Table 5) with 20 observations represented in the form of seven conditional attributes ð Þ A1; A2; ...; A7 and a decisional attribute D :,wherein the cloud computing resource provision framework makes use of (receives) resource requirements in the form of preferences or requirements requested by the user (i.e., quality of service/QoS requirements relating to trust measure parameters/requirements of interest) but also wherein this framework receives a decisional attribute D which corresponds to a resource requirement (i.e., a resource/CSP capability that corresponds to a given performance-related resource requirement such as level of trust or level of service which is also related to user preferences or requirements).) electronically receive metadata associated with one or more resources; (See [p. 11982, Section 1.2]Experiments were conducted using three different datasets, namely quality web service (QWS) dataset, Cloud Armor trust feedback dataset, and Centre for Information Super Highway (CISH)—SASTRA synthetic trust feedback dataset. Further [p. 11992, Section 4.1, Figure 5]These services were tested over a period of 10 min for three continuous days. The trust rate or service classification of each service was assessed using the web service relevancy function (WsRF) with respect to various quality metrics like availability, response time, security, etc. (Table 10). The web services were classified into four categories, namely platinum (high quality), gold, silver, and bronze (low quality) based on the rating provided by WsRF. The service offering qualities of the web services were represented in numerical form (1 to 4)., wherein the cloud computing resource provision framework makes use of (receives) trust measure parameters associated with particular CSPs such that these parameters include metadata in the form of user feedback that assesses the corresponding QoS of a given CSP which are represented by various metrics to quantify the QoS of a given CSP.) generate a superimposed unified resource ontological (URO) graph … and the metadata associated with the one or more resources; (See [p. 11983, Section 2.2, Figures 4, 7, 5, Table 11, Algorithm 1]Hypergraph is a generalization of the traditional graph theory in which the edges (hyperedges) correspond to the collection of two or more vertices. Further [p. 11992, Section 4.1]RST-HGBFFO employs CSMIC-SMI as a standard metric for the QoS attributes or TMPs (Valley 2011). The CSMIC-SMI metric is generally viewed as a hierarchy of categories, attributes, and sub-attributes or key performance indicators (KPIs). At the first level of the CSMIC-SMI hierarchy, the entire metric space is divided into seven categories. Further, each category is partitioned into four or more attributes. At the extremity, the attributes are further divided into one or more sub-attributes or KPIs, whose actual count varies with the nature of cloud business solutions. The CSMIC-SMI hierarchy reveals the high-dimensional nature of the cloud objective (monitoring QoS value) and subjective (user feedbacks) assessment data with respect to the QoS attributes and QoS records (samples)., wherein a hypergraph is generated that reflects the attribute relationship between the quality of service attributes of individual CSPs such that this is unified in the sense that any edge in the graph can connect multiple vertices (but also in the sense that integrates/unifies the relationships between resource requirements), such that the hypergraph is a superposition over multiple distinct CSP attributes, and such that the graph is also ontological in the sense that the resource requirement attributes have a dependence or hierarchical relationship between them (e.g., as expressed by CSMIC-SMI), wherein the resulting attributes is based at least on the feedback datasets/metadata (e.g., Table 11), and wherein the generation of the hypergraph in Algorithm 1 (line 3) is the instantiation of a particular hypergraph from a generalized hypergraph that represents the general n-ary connectivity across (SMI-based) conditional and decisional attributes.) traverse, iteratively, the superimposed graph using … optimization …, wherein traversing further comprises traversing one or more paths from the one or more nodes representing the one or more resource requirements to the one or more nodes representing the metadata associated with the one or more resources; Page 28 of 34 ATTY DKT. NO. 9981US1.014033.3830generate one or more … trail values for the one or more paths at each iteration;   (See [p. 11984, Section 2.3, Algorithm 1, Figure 5, Table 11]Figure 4 depicts the food foraging behavior of the fruit flies (particles) in the search space. Initially, the particles begin to traverse the search space in search for an optimum solution in a randomized manner. During each iteration, the fitness of each particle was assessed using the fitness evaluation function in terms of particle’s current location. The smell concentration of each particle represents their fitness value. On to the subsequent iterations, the particles fly based on the location of the particle with maximum fitness value., wherein, as seen in Algorithm 1, a fruit fly optimization algorithm is initiated/applied to the hypergraph (superimposed URO graph) attribute relationships such that the fruit fly population characterizes a distribution across the hypergraph, corresponding to different paths that a fruit fly may traverse across that graph, such that the population of fruit flies iteratively traverse the hypergraph at any given iteration while assigning a smell at any node in hypergraph according to the observed fitness (association of conditional attributes with decisional attributes including metadata associated with feedback-based characterization of a fitness value – table 11) at that iteration with the traversal of the hypergraph modified over successive iterations to exploit the smells (trail values) according to fruit fly foraging behavior with the association between resource information/QoS attributes and decisional (resource requirement attributes) determined and evaluated using this swarm optimization across the hypergraph.) generate one or more primary resource selection parameters based on at least the one or more … trail values (See [p. 11983, Section 2.1]The main objective of RST is the removal of redundant and irrelevant features, and therefore, the reduced set of attributes (reducts) consists of the same information content as that of the original dataset.Further [p. 11986, Section 3] The main objective of the proposed approach is to identify the optimal reducts, i.e., service-specific trust measure parameters thereby minimizing the computational and time complexity of the cloud service selection model. RSTHGBFFO operates over a m-dimensional binary search space with PoPNum fruit flies or particles which are represented by a 0 m0 tuple vector (particle’s location)…. For example, a four-tuple vector 0011 h i corresponds to the presence of A3; A4 and the absence of A1; A2 (Table 4). Figure 5 presents a generic data flow of RST-HGBFFO, Further [pp. 11988-11989, Section 3, Table 9]Each initial set of particles or population obtained from phase 1 was evaluated using the fitness function defined based on the attribute dependency measure of RST. The fitness evaluation function of RST-HGBFFO was designed with respect to the dependency metric FitnessSQR and relative dependency metric FitnessQRR of RST given in Eqs. (20) and (21), respectively, wherein the fruit fly optimization process determines the (optimal) TMP reduct which is  the determination of the (best) set of resource selection parameters (e.g., given CSP attributes and user requirements/preferences) for identifying the best resource given the CSP and user resource attribute constraints (e.g., Table 9).) initiate a fuzzy resource selection engine on the one or more primary resource selection parameters; (See [pp. 11984-11985, Section 2.3]During each iteration, the fitness of each particle was assessed using the fitness evaluation function in terms of particle’s current location. The smell concentration of each particle represents their fitness value…. Step 3 For each iteration, the fitness of each particle was assessed by substituting its current position in the fitness evaluation function <equations 14, 15>… Step 5 Steps 2 and 4 were repeated in an iterative manner for a maximum number of generations or until an optimal solution is attained. Further [p. 11989, Section 3.1]The execution of RST-HGBFFO TMP selection technique begins with the initialization of … Fitness = 0; …and BestPoS = ( 0; 0; 0; 0; 0; 0; 0) (Table 6).Further [pp. 11988-11989]Each initial set of particles or population obtained from phase 1 was evaluated using the fitness function defined based on the attribute dependency measure of RST. The fitness evaluation function of RST-HGBFFO was designed with respect to the dependency metric ð Þ FitnessSQR and relative dependency metric ð Þ FitnessQRR of RST given in Eqs. (20) and (21), respectively.<equations 20, 21>, wherein a resource selection is based upon a rough set theory (fuzzy algorithm/code)-based evaluation of the fitness of the CSP attributes (resource selection parameters) such that an initialization of this fuzzy resource selection engine is the setting of various selection variables (e.g., fitness) to initial values.) determine, using the fuzzy resource selection engine, the one or more resources in a descending order of applicability for the one or more resource requirements based on at least the one or more primary resource selection parameters; and … display the one or more resources in the descending order of applicability to the one or more resource requirements.  (See [pp. 11988-11989, Table 12, Algorithm 1] Each initial set of particles or population obtained from phase 1 was evaluated using the fitness function defined based on the attribute dependency measure of RST. The fitness evaluation function of RST-HGBFFO was designed with respect to the dependency metric ð Þ FitnessSQR and relative dependency metric ð Þ FitnessQRR of RST given in Eqs. (20) and (21), respectively.<equations 20, 21>… Further, the GBestSmell is updated with the high smell concentration value ðBestSmell [GBestSmell ; GBestSmell BestSmellÞ. The position of the fittest particle is stored in BestPoS and set as a seed for the subsequent iteration.Further [p. 11996, Section 4.2.3]The optimal TMP reduct obtained from phase 2 was fed as input to the hypergraph-based computational model (Fig. 5). HGCM ranks the CSPs based on the adherence between the CSPs’ provision and users’ unique requirements for various CSMIC-SMI KPIs. For validation purposes, we have considered case study 2, which comprises 5 CSPs provisions (Amazon EC2 ð Þ S1 , Windows Azure ð Þ S2 , Rackspace ð Þ S3 , cloud services from private cloud set up at SASTRA University ð Þ S4and S5 ) and one user requirement. HGCM processes the CSP provisions and user’s requirements for the entire set of CSMIC-SMI metric and ranks the cloud service providers as S3; S4; S5; S1; and S2., wherein Rough Set Theory (fuzzy evaluation) is used to assign fitness to each potential set of attributes (including the decisional attribute corresponding to the CSP selection given the conditional attributes associated with the QoS TMP-based parameters of the CSP) such that, at this process identifies quantifies the relative performance of different resources selection parameters (a ranking function) at any given iteration with this framework while also generating (using the Rough Set Theory TMP reducts) a corresponding ranking in descending order of optimality/applicability of individual CSPs/resources as is seen in the service ranking shown in Table 12.)  
However, Somu does not explicitly teach … based on at least the one or more resource requirements …ant colony … (ACO) … pheromone… pheromone … transmit control signals configured to cause the computing device of the user to …..  In other words, although Somu indicates that the hypergraph-based evaluation includes user preferences and requests (i.e., specified QoS requirements to be achieved), she does not indicate explicitly how those attributes are represented in the hypergraph. Although Somu teaches the use of ant colony optimization using rough set theory in the context of comparing her method to alternative state of the art methods (p. 1192, Section 4.2.2), she does not provide significant details on how she implemented the ACO. Although Somu generates a ranking of resources, she does not teach the presentation/display of that ranking to a user.   Although Somu teaches the use of ant colony optimization using rough set theory in the context of comparing her method to alternative state of the art methods (p. 1192, Section 4.2.2), she does not provide significant details on how she implemented the ACO. 
However, Somu_2, in the analogous environment of optimizing CSP selection over trust-based requirements, teaches  receive, from a computing device of a user, one or more resource requirements associated with an entity; electronically receive metadata associated with one or more resources; (See [p. 19, Section 3.4, Table 1] Let CSPi = {CSP1, CSP2, . . . , CSPs} and CUi = {CU1, CU2, . . . , CUu} be the respective sample sets of the CSPs and CUs used in HGCM. Each sample in the sample set CSPi and CUi has N attributes., wherein a cloud computing resource provision framework makes use of (receives) resource requirements in the form of preferences or requirements requested by the user (i.e., quality of service/QoS requirements relating to trust measure parameters/requirements of interest) as well as metadata indicative of the observed/assessed QoS performance of CSPs (Table 1)) generate a superimposed unified resource ontological (URO) graph based on at least the one or more resource requirements and the metadata associated with the one or more resources; (See [p. 18, Section 3.1 ]Hypergraph provides exciting facilities to represent multiple attributes (dependent and independent) with n-ary relations, while graph structures provide binary relations between attributes. The representation of n-ary relations using hypergraph structures induces both topology and geometry of attributes in the form of hyperedges that can provide geometrical relations such as 4-bit neighborhood, 8-bit neighborhood, etc…. Various hyperedges with different cardinalities evolve out of this process, describing the hierarchical structure of the assembled attributes. Further [p. 19, Section 3.4, Table 1] Let CSPi = {CSP1, CSP2, . . . , CSPs} and CUi = {CU1, CU2, . . . , CUu} be the respective sample sets of the CSPs and CUs used in HGCM. Each sample in the sample set CSPi and CUi has N attributes. CSPi and CUi have similar attribute values for S attributes, different attribute values for V attributes, missing attribute values for P attributes., wherein a hypergraph is generated that reflects the attribute relationship between the quality of service attributes of individual CSPs and user preferences (requested resource requirements in which these user requirement attributes cover the same space as the CSP QoS attributes and are directly compared by a distance metric- Algorithm 1)) such that this hypergraph is unified in the sense that any edge in the graph can connect multiple vertices (but also in the sense that integrates/unifies the relationships between diverse resource requirements from multiple perspectives as shown in Figure 5), such that the hypergraph is a superposition over the CSP QoS attributes and the user requirement attributes but also simply over multiple distinct attributes in general, and such that the hypergraph is also ontological in the sense that the resource requirement attributes have a dependence or hierarchical relationship between them (e.g., Figure 3) such that this hypergraph is therefore based on both resource requirements (CU’s) and metadata associated with resources/CSPs  (provided or actual).) determine, using the fuzzy resource selection engine, the one or more resources in a descending order of applicability for the one or more resource requirements based on at least the one or more primary resource selection parameters; and transmit control signals configured to cause the computing device of the user to display the one or more resources in the descending order of applicability to the one or more resource requirements.  (See [p. 16, Section 2.2, Figure 2, Table 3] In general, cloud services are indexed in several search engines and accessed through web portals which enable the user to find multitude of CSPs through a single keyword search. Performance of any service can be measured by evaluating the SMI—KPIs associated with each service…. For example, if a user requests for a mail service, CSRD list out all the mail service providers. (e.g. Yahoo, Gmail, Hotmail, and Rediffmail) Further [p. 21, Section 3.5]The vertices of these neighborhood hyperedges represent the CSPs with the maximum likelihood to the CUs requirements (Table 2). Use of Helly property on the neighborhood hyperedges generated for the SMI attributes, resulted in a common intersection point which contains the CSPs satisfying the CUs requirements (Fig. 7(a) and Fig. 8(a))Further [p. 26, Section 4.1]Based on the ranking rules given in Section 3.6, the CSPs were ranked as S3 < S1 < S2, with S3 as the most suitable CSP. The CSPs were ranked with respect to each attribute in the SMI hierarchy, based on their ability to satisfy the CU’s requirements (Table 5).wherein, like Somu, Somu_2 also teaches the ranking in descending order the optimality/applicability of resources according to resource selection parameters identified via the hypergraph and user requirements but wherein, Somu_2 in addition teaches that this ranking is provided to users in the “cloud user layer” as shown in Figure 2 while also teaching that the ranking is based on fuzzy logic according to the MDHP algorithm in which the performance over diverse categories are mapped into a common fuzzy metric (0 to 1) with evaluation also performed hierarchically according to diverse set of attributes and sub-attributes according to the significance (primary form) of those attributes.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Somu to incorporate the teachings of Somu_2 to generate a superimposed unified resource ontological (URO) graph based on at least the one or more resource requirements and the metadata associated with the one or more resources and to transmit control signals configured to cause the computing device of the user to display the one or more resources in the descending order of applicability to the one or more resource requirements.  The modification would have been obvious because one of ordinary skill would have been motivated to achieve scalability and computational efficiency in providing selectable CSPs (resources) to (cloud) users that have been ranked according to the user’s preferences/requirements using a hypergraph-based computational model to provide a set of standard metrics relating CSP quality of service attributes and the user requirements (Somu_2, [Abstract, pp. 27-29, Section 5, Figure 15]).
However, Somu and Somu_2 do not explicitly disclose … ant colony … (ACO) … pheromone …pheromone ….   Somu_2 does not make use of swarm optimization.
However, Qi, in the analogous environment of resource selection in cloud computing environments, teaches traverse, iteratively, the … graph using ant colony optimization (ACO), wherein traversing further comprises traversing one or more paths from the one or more nodes representing the one or more resource … to the one or more nodes representing the metadata associated with the one or more resources; ATTY DKT. NO. 9981US1.014033.3830generate one or more pheromone trail values for the one or more paths at each iteration; generate one or more primary resource selection parameters based on at least the one or more pheromone trail values.  (See [p. 2, Section IIIB, Figure 1]Assuming a composite service S={S1, … Sn} contains n abstract services, each abstract service Sj … contains l candidates with the same functional attribute but different QoS. The vector Qs=(q1(s),…,qr(s)} represents the QoS attribute value of each candidate service s.Further [p. 4, Section IIID] Ant k (k=1,2,…,m) in the process of movement determines its transfer direction according to the amount of information on each path. Each ant in the colony selects the candidate service from the next set with a probability which is positively related to the heuristic factor and the intensity of pheromone existing on the corresponding edge. Specifically, the probability for the kth ant to select next service is defined as <equation 9> … where allowed_k are the nodes that ant k can select in next step…. First the algorithm initializes the pheromone value on each path. Then each ant constructs its own service selection solution list, which satisfies both the user's QoS constraints and the transaction constraints. Next choose a service randomly as the first service and add it to the service selection solution list. Then add the next service according to the state transition probability formula (9). After each ant has found the solution of the composite service, update the pheromone on the path according to the pheromone updating formula (12). When increasing the pheromone concentration on the path, if the composite service selected by the ant does not satisfy the user's QoS constraints or transaction constraints, the amount of pheromone added to this path will decrease., wherein the ACO-based web service (resource) selection framework implements (initiates) ACO over a graph of nodes and edges (e.g. Figure 1) which relate different resources (according to QoS attributes constraints) such that over successive iterations of ACO the ants deposit pheromone values along alternative (iteratively) traversed paths through the graph that correspond to the objective fitness of that path for resource selection (according to resource requirements).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Somu and Somu_2 to incorporate the teachings of Qi to traverse, iteratively, the superimposed URO graph using ant colony optimization (ACO), wherein traversing further comprises traversing one or more paths from the one or more nodes representing the one or more resource requirements to the one or more nodes representing the information associated with the one or more resources; ATTY DKT. NO. 9981US1.014033.3830 ATTY DKT. NO. 9981US1.014033.3830generate one or more pheromone trail values for the one or more paths at each iteration; and generate one or more primary resource selection parameters based on at least the one or more pheromone trail values.  The modification would have been obvious because one of ordinary skill would have been motivated to improve computational efficiency identifying/selecting service resources that satisfy service QoS attributes and user constraints using Ant Colony Optimization to find the optimal solution faster than exhaustive and greedy algorithms  (Qi, [Abstract, p. 4, Section IIID, pp. 6-7, Section V, Figures 5-11]).

In regards to claim 8, the rejection of claim 1 is incorporated and Somu further teaches  wherein the one or more primary resource selection parameters comprises at least path preference parameters, exposure preference parameters, and resource preference parameters.  (See [p. 11996, Section 4.2.3, Table 11]The optimal TMP reduct obtained from phase 2 was fed as input to the hypergraph-based computational model (Fig. 5). HGCM ranks the CSPs based on the adherence between the CSPs’ provision and users’ unique requirements for various CSMIC-SMI KPIs.wherein the optimal TMP reduct (determined during phase 2) comprises the primary resource selection parameters and includes any TMP QoS attribute including exposure parameters (e.g., security related), resource parameters (e.g., cost), and a corresponding path (of connectivity through the hypergraph) such that each of these is a framework-based “preference” in the sense of being optimal but also in the sense of corresponding to user unique requirements or preferences.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Somu to incorporate the teachings of Somu_2, and Qi for the same reasons as pointed out for claim 1.

Claim 10 is also rejected because it is just a program product implementation of the same subject matter of claim 1 which can be found in Somu, Somu_2, and Qi. It is noted that claim 10 in addition recites code are also found in Somu (e.g., [Figures 5, Algorithm 1]).  

Claim 17/10 is also rejected because it is just a program product implementation of the same subject matter of claim 8/1 which can be found in Somu, Somu_2, and Qi.

Claim 19 is also rejected because it is just a method implementation of the same subject matter of claim 1 which can be found in Somu, Somu_2, and Qi. 

Claims 2-5, 9, 11-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Somu, in view of Somu_2, in further view of Qi, and in further view of  Quadir et al. (“Combined Preference Ranking Algorithm for Comparing and Initial Ranking of Cloud Services”, Recent Advances in Electrical and Electronic Engineering, 13, Number 2, March, 2020, pp. 260-275), hereinafter referred to as Quadir. 

In regards to claim 2, the rejection of claim 1 is incorporated and Somu further teaches , wherein the at least one processing device is further configured to: determine one or more exposure requirements associated with the entity; (See [p. 11982, Section 1, Table 10, Table 11 ] This work uses Cloud Service Measurement Index Consortium—Service Measurement Index (CSMIC— SMI) metric as a standard for TMP.Further [p. 11992, Section 4.1]The CSMIC-SMI metric is generally viewed as a hierarchy of categories, attributes, and sub-attributes or key performance indicators (KPIs). At the first level of the CSMIC-SMI hierarchy, the entire metric space is divided into seven categories.Further [p. 11996, Section 4.2.3]HGCM ranks the CSPs based on the adherence between the CSPs’ provision and users’ unique requirements for various CSMIC-SMI KPIs.wherein (SMI) metrics associate with various trust measure parameters (e.g., tables 10 and 11) are determined using CSMIC such that these metrics are used to identify the resource requirement parameters and optimal CSP for a user based on the user’s preference/requirements (relating to these TMPs) and such that at least some of these parameters correspond to exposure requirements that are indicative of potential vulnerabilities to the user such as security and compliance.)
However, Somu does not explicitly teach initiate one or more machine learning algorithms on the one or more resource requirements and the one or more exposure requirements; and generate a URO graph for the one or more resource requirements, wherein the URO graph for the one or more resource requirements comprises one or more nodes representing the Page 27 of 34 ATTY DKT. NO. 9981US1.014033.3830one or more resource requirements and one or more edges representing the one or more exposure requirements.  Somu does not teach the use of machine learning algorithms relative to the resource and exposure requirements (e.g., to determine SMI metrics).  Also, although Somu teaches the generation of the hypergraph (nodes, edges), as previously pointed out, she does not explicitly disclose this generation using user (resource) requirements. 
However, Somu_2, in the analogous environment of optimizing CSP selection over trust-based requirements, teaches  wherein the at least one processing device is further configured to: determine one or more exposure requirements associated with the entity;
…and generate a URO graph for the one or more resource requirements, wherein the URO graph for the one or more resource requirements comprises one or more nodes representing the Page 27 of 34 ATTY DKT. NO. 9981US1.014033.3830one or more resource requirements and one or more edges representing the one or more exposure requirements.  (See [p. 19, Section 3.4, Figure 3]
Each sample in the sample set CSPi and CUi has N attributes. CSPi and CUi have similar attribute values for S attributes, different attribute values for V attributes, missing attribute values for P attributes…. With the help of minimum distance metric, min |CSPiProv – CuiReq| the CSPi which are closer to the CUiReq are formed as a hyperedge for each element in the SMI hierarchy., wherein the hypergraph (URO graph) associated with user  attributes (CUi) are resource requirements that are represented in that hypergraph as a node within that graph because an edge can be associated between each user attribute and a corresponding CSP attribute (also a node) such that the edge/hyperedge is representative of the distance between those (resource-related) attributes (with the edge representing and quantifying the exposure requirements particularly for vulnerability/trust-related resource requirements such as for security or accountability requirements). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Somu to incorporate the teachings of Somu_2 to generate a URO graph for the one or more resource requirements, wherein the URO graph for the one or more resource requirements comprises one or more nodes representing the Page 27 of 34 ATTY DKT. NO. 9981US1.014033.3830one or more resource requirements and one or more edges representing the one or more exposure requirements.  The modification would have been obvious because one of ordinary skill would have been motivated to achieve scalability and computational efficiency in providing selectable CSPs (resources) to (cloud) users that have been ranked according to the user’s preferences/requirements using a hypergraph-based computational model to provide a set of standard metrics relating CSP quality of service attributes and the corresponding user attribute resource requirements (Somu_2, [Abstract, pp. 27-29, Section 5, Figure 15]).
However, Somu, Somu_2, and Qi do not explicitly disclose initiate one or more machine learning algorithms on the one or more resource requirements and the one or more exposure requirements. Although Somu_2 points to various machine learning methods (CSMIC correlation, consistency, predictability, etc.) for arriving at or quantifying the various SMI metrics used in the TMP hierarchy, she does not disclose any details about that process. Likewise, Qi does not disclose these features. 
However, Quadir, in the analogous environment of optimizing CSP selection over trust-based requirements, teaches  initiate one or more machine learning algorithms on the one or more resource requirements and the one or more exposure requirements(See [p. 262, Section 3] Cloud Service Measurement Index Consortium (CSMIC) has set some attributes to measure the various cloud services in the form of Service Measurement Index (SMI)…. Quantitative metrics can be formulated using numeric values whereas qualitative metrics are measured in terms of nominal or ordinal values….Further [pp. 263-264, Section 4.1]
Interoperability… This metric is qualitative and defined by means of user skills. Since it is a vital parameter for CCs, estimation is given by:…. Reliability reveals in what way a Cloud service functions deprived of failure during a specified condition and time. It is established on the MTTF (Mean Time To Failure) assured by the CSP and earlier failures encountered by the CCs. It is given by: probability with respect to violation × PMTTF… Suitability is illustrated as the extent to which CCs requisite is met by a CSP. Firstly, it filters outs the CSPs based on non-essential and essential requests of the CCs, if more than one CSP exist after the filtering process then all of them are considered acceptable. Otherwise, if filtering leads to an empty list of CSPs then those CSPs are chosen that meet the essential requirements. It is given as:…wherein various SMI metrics are derived using various machine learning methods across a set of observed CSP responses over various QoS attributes (e.g., Figure 2) such that this is applied, in general, to resource requirement (e.g., response time, elasticity, cost) and vulnerability/exposure attributes (e.g., failures, stability) and wherein, in a more general sense, the adaptive trust management architecture framework for CSP selection shown in Figure 3 is a machine learning algorithm (i.e., it is adaptive based on user feedback) that makes use of the SMI resource and exposure requirements (where it is noted that the claims do not explicitly indicate that machine learning is used to construct the URO).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Somu, Somu_2, and Qi to incorporate the teachings of Quadir to initiate one or more machine learning algorithms on the one or more resource requirements and the one or more exposure requirements.  The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved efficiency in providing enhanced CSP services of greatest relevance to (cloud) users in a comprehensive feedback-based framework using derived SMI metrics to quantify the relevance of resource requirements and CSP resources according to user preferences or requirements (Quadir, [pp. 273-274, Conclusion, Figure 12]).

In regards to claim 3, the rejection of claim 2 is incorporated and Somu further teaches  wherein the at least one processing device is further configured to: electronically receive metadata associated with the one or more resources, wherein the metadata further comprises at least one or more exposure factors associated with the one or more resources, one or more dependencies associated with the one or more resources, ….  (See [p. 11991, Section 4.1, Figure 5]These services were tested over a period of 10 min for three continuous days. The trust rate or service classification of each service was assessed using the web service relevancy function (WsRF) with respect to various quality metrics like availability, response time, security, etc. (Table 10). Further [p. 11992, Section 4.1]The CSMIC-SMI metric is generally viewed as a hierarchy of categories, attributes, and sub-attributes or key performance indicators (KPIs). At the first level of the CSMIC-SMI hierarchy, the entire metric space is divided into seven categories.Further [p. 11992, Section 4.2]Further, the considered dataset was subjected to chi-square test with (r-1,c-1) degrees of freedom, where r and c represent the number of rows and columns, respectively, to check the degree of dependency among the QoS attributes., wherein the cloud computing resource provision framework makes use of (receives) trust measure parameters associated with particular CSPs (resources) such that these parameters include metadata in the form of user feedback that assesses the corresponding QoS of a given CSP which are represented by various metrics to quantify the QoS of a given CSP, wherein the structured QoS attributes include hierarchical dependencies (sub-attributes associated with the QoS of CSP resources), and wherein the input into the optimization framework (Figure 5) also includes data dependencies between resources/resource attributes as determined according to a chi-square test.) 
However, Somu does not explicitly teach one or more data leakages associated with the one or more resources.  Although Somu points out that QoS security attributes are used in her framework, she does not explicitly teach that this includes data leakages. 
However, Somu_2, in the analogous environment of optimizing CSP selection over trust-based requirements, teaches  wherein the at least one processing device is further configured to: electronically receive metadata associated with the one or more resources, wherein the metadata further comprises at least one or more exposure factors associated with the one or more resources, one or more dependencies associated with the one or more resources, and one or more data leakages associated with the one or more resources.  (See [p. 20, Section 3.4, Figure 3, Table 1]While processing the data, dependency among the SMI attributes was identified using Chi-Square test. To examine the independent nature of the chosen attributes, Chi-Square test had been conducted with (r−1, c−1) degrees of freedom, where r and c represent the number of rows and columns respectively. From the dataset used in the case studies, it was observed that a minimum of 65% of the attributes were found to be dependent on each other, even at a level of 10% significance., wherein performance metrics associated with CSPs/resources are used (received) in the framework for finding a CSP that optimally satisfies user performance requirements (e.g., table 1) such that these attributes (associated with a given CSP) include exposure factors in the form of various attributes that represent/correspond to potential vulnerabilities to the user such as accountability and security, wherein the security attributes specifically include data loss (leakage), and wherein this data includes explicit dependencies between the various resources such as associations to a common category (as seen in Figure 3) but also as derived dependencies using the Chi-square test (also used as input into the framework).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Somu to incorporate the teachings of Somu_2 to electronically receive metadata associated with the one or more resources, wherein the metadata further comprises at least one or more exposure factors associated with the one or more resources, one or more dependencies associated with the one or more resources, and one or more data leakages associated with the one or more resources.  The modification would have been obvious because one of ordinary skill would have been motivated to achieve scalability and computational efficiency in providing selectable CSPs (resources) to (cloud) users that have been ranked according to the user’s preferences/requirements using a hypergraph-based computational model to provide a set of standard metrics relating CSP quality of service attributes and the corresponding user attribute resource requirements, including when those QoS attributes correspond to security-related events such as data loss (Somu_2, [Abstract, pp. 27-29, Section 5, Figure 15]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Somu and Somu_2 to incorporate the teachings of Qi and Quadir for the same reasons as pointed out for claims 1 and 2 respectively.

In regards to claim 4, the rejection of claim 3 is incorporated and Somu further teaches  ...and generate a URO graph for the one or more resources, wherein the URO graph for the one or more resources comprises one or more nodes representing information associated with the one or more resources, and one or more edges representing the one or more exposure factors associated with each of the one or more resources, the one or more dependencies associated with each of the one or more resources, ….  (See [p. 11992, Section 4.1, Figure 7, 5, table 11, Algorithm 1] RST-HGBFFO employs CSMIC-SMI as a standard metric for the QoS attributes or TMPs (Valley 2011). The CSMIC-SMI metric is generally viewed as a hierarchy of categories, attributes, and sub-attributes or key performance indicators (KPIs). At the first level of the CSMIC-SMI hierarchy, the entire metric space is divided into seven categories. Further, each category is partitioned into four or more attributes. At the extremity, the attributes are further divided into one or more sub-attributes or KPIs, whose actual count varies with the nature of cloud business solutions. The CSMIC-SMI hierarchy reveals the high-dimensional nature of the cloud objective (monitoring QoS value) and subjective (user feedbacks) assessment data with respect to the QoS attributes and QoS records (samples)., wherein a hypergraph (URO graph) is generated that reflects the SMI attribute relationship between the QoS attributes across a set of  CSPs/resources such that this hypergraph includes the SMI exposure factors and dependencies and such that nodes within that graph correspond to the CSP/resource QoS attribute information with the edge/hyperedge representative of the relationship between attributes (dependencies), and exposure requirements particularly for including security or accountability requirements, including the data loss attribute). 
However, Somu does not explicitly teach wherein the at least one processing device is further configured to: initiate the one or more machine learning algorithms on the metadata associated with the one or more resources; … the one or more data leakages associated with each of the one or more resources.   Somu does not teach the use of machine learning algorithms relative to the metadata (e.g., QoS feedback) resource attributes (e.g., to determine SMI metrics).  Also, although Somu teaches the generation of the hypergraph (nodes, edges) based on the TMP SMI hierarchy, as previously pointed out, she does not explicitly the inclusion of data leakages as a QoS attribute. 
However, Somu_2, in the analogous environment of optimizing CSP selection over trust-based requirements, teaches  and generate a URO graph for the one or more resources, wherein the URO graph for the one or more resources comprises one or more nodes representing information associated with the one or more resources, and one or more edges representing the one or more exposure factors associated with each of the one or more resources, the one or more dependencies associated with each of the one or more resources, and the one or more data leakages associated with each of the one or more resources.   (See [p. 19, Section 3.4, Figure 3]Each sample in the sample set CSPi and CUi has N attributes. CSPi and CUi have similar attribute values for S attributes, different attribute values for V attributes, missing attribute values for P attributes…. With the help of minimum distance metric, min |CSPiProv – CuiReq| the CSPi which are closer to the CUiReq are formed as a hyperedge for each element in the SMI hierarchy. Further [p. 26, Section 4.2 ]The vertices of the hyperedge constructed for the elements in the SMI hierarchy, containing the CSPs with minimum distance with the CUiReq (Fig. 13)., wherein resources (CSPs) and associated QoS attributes corresponding to the SMI hierarchy (Figure 3) are represented in that hypergraph as corresponding node/vertex within that graph such that relations/edges are formed between dependencies within the SMI hierarchy (Figure 5) and such that an edge can be associated with each node/vertex that represents (and used to quantify) the exposure corresponding to that the SMI/QoS attribute, including security or accountability requirements and specifically including data loss (leakage) attributes. )
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Somu to incorporate the teachings of Somu_2 to generate a URO graph for the one or more resources, wherein the URO graph for the one or more resources comprises one or more nodes representing information associated with the one or more resources, and one or more edges representing the one or more exposure factors associated with each of the one or more resources, the one or more dependencies associated with each of the one or more resources, and the one or more data leakages associated with each of the one or more resources.   The modification would have been obvious because one of ordinary skill would have been motivated to achieve scalability and computational efficiency in providing selectable CSPs (resources) to (cloud) users that have been ranked according to the user’s preferences/requirements using a hypergraph-based computational model to provide a set of standard metrics relating CSP quality of service attributes and the corresponding user attribute resource requirements (Somu_2, [Abstract, pp. 27-29, Section 5, Figure 15]).
However, Somu, Somu_2, and Qi do not explicitly disclose initiate the one or more machine learning algorithms on the metadata associated with the one or more resources. Although Somu_2 points to various machine learning methods (CSMIC correlation, consistency, predictability, etc.) for arriving at or quantifying the various SMI metrics used in the TMP hierarchy, she does not disclose any details about that process. Likewise, Qi does not disclose these features. 
However, Quadir, in the analogous environment of optimizing CSP selection over trust-based requirements, teaches  initiate the one or more machine learning algorithms on the metadata associated with the one or more resources…(See [p. 262, Section 3]Cloud Service Measurement Index Consortium (CSMIC) has set some attributes to measure the various cloud services in the form of Service Measurement Index (SMI)…. Quantitative metrics can be formulated using numeric values whereas qualitative metrics are measured in terms of nominal or ordinal values….Further [pp. 263-264, Section 4.1]Interoperability… This metric is qualitative and defined by means of user skills. Since it is a vital parameter for CCs, estimation is given by:…. Reliability reveals in what way a Cloud service functions deprived of failure during a specified condition and time. It is established on the MTTF (Mean Time To Failure) assured by the CSP and earlier failures encountered by the CCs. It is given by: probability with respect to violation × PMTTF… Suitability is illustrated as the extent to which CCs requisite is met by a CSP. Firstly, it filters outs the CSPs based on non-essential and essential requests of the CCs, if more than one CSP exist after the filtering process then all of them are considered acceptable. Otherwise, if filtering leads to an empty list of CSPs then those CSPs are chosen that meet the essential requirements. It is given as:…wherein various SMI metrics are derived using various machine learning methods across a set of observed CSP responses over various QoS attributes (e.g., Figure 2) such that this is applied, in general, to resource requirement (e.g., response time, elasticity, cost) and vulnerability/exposure attributes (e.g., failures, stability) and wherein, in a more general sense, the adaptive trust management architecture framework for CSP selection shown in Figure 3 is a machine learning algorithm (i.e., it is adaptive based on user feedback) that makes use of the SMI resource and exposure requirements (where it is noted that the claims do not explicitly indicate that machine learning is used to construct the URO).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Somu, Somu_2, and Qi to incorporate the teachings of Quadir to initiate the one or more machine learning algorithms on the metadata associated with the one or more resources.  The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved efficiency in providing enhanced CSP services of greatest relevance to (cloud) users in a comprehensive feedback-based framework using derived SMI metrics to quantify the relevance of resource requirements and CSP resources according to user preferences or requirements (Quadir, [pp. 273-274, Conclusion, Figure 12]).

In regards to claim 5, the rejection of claim 4 is incorporated and Somu does not further teaches  wherein the at least one processing device is further configured to: generate the superimposed URO graph based on at least the URO graph for the one or more resource requirements and the URO graph for the one or more resources, wherein the superimposed URO graph is fully connected.  In other words, Somu does not provide details on the construction of the hypergraph that integrates user requirements with resource selection attributes.
However, Somu_2, in the analogous environment of optimizing CSP selection over trust-based requirements, teaches  wherein the at least one processing device is further configured to: generate the superimposed URO graph based on at least the URO graph for the one or more resource requirements and the URO graph for the one or more resources, wherein the superimposed URO graph is fully connected.  (See [p. 19, Section 3.4, Figure 1, Figure 3] Each sample in the sample set CSPi and CUi has N attributes. CSPi and CUi have similar attribute values for S attributes, different attribute values for V attributes, missing attribute values for P attributes…. With the help of minimum distance metric, min |CSPiProv – CuiReq| the CSPi which are closer to the CUiReq are formed as a hyperedge for each element in the SMI hierarchy. Further [p. 26, Section 4.2 ]The vertices of the hyperedge constructed for the elements in the SMI hierarchy, containing the CSPs with minimum distance with the CUiReq (Fig. 13). wherein both resource attributes (CSPs) and resource requirements (each having a similar set of attributes over the SMI hierarchy Figure 3) are represented/integrated/superposed in that hypergraph (thereby providing a framework for computing distances between resource attributes and resource requirements).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Somu and Somu_2 to incorporate the teachings of Qi and Quadir for the same reasons as pointed out for claims 1 and 5 respectively.

In regards to claim 9, the rejection of claim 1 is incorporated and Somu further teaches wherein the at least one processing device is further configured to: generate one or more secondary resource selection parameters based on at least the one or more … trail values; … and determine, using the fuzzy resource selection engine, the one or more resources in the descending order of applicability for the one or more resource requirements based on at least the one or more primary resource selection parameters ….  (See [pp. 11988-11989, Table 12, Algorithm 1] Each initial set of particles or population obtained from phase 1 was evaluated using the fitness function defined based on the attribute dependency measure of RST. The fitness evaluation function of RST-HGBFFO was designed with respect to the dependency metric ð Þ FitnessSQR and relative dependency metric ð Þ FitnessQRR of RST given in Eqs. (20) and (21), respectively.<equations 20, 21>… Further, the GBestSmell is updated with the high smell concentration value ðBestSmell [GBestSmell ; GBestSmell BestSmellÞ. The position of the fittest particle is stored in BestPoS and set as a seed for the subsequent iteration.Further [p. 11996, Section 4.2.3]The optimal TMP reduct obtained from phase 2 was fed as input to the hypergraph-based computational model (Fig. 5). HGCM ranks the CSPs based on the adherence between the CSPs’ provision and users’ unique requirements for various CSMIC-SMI KPIs. For validation purposes, we have considered case study 2, which comprises 5 CSPs provisions (Amazon EC2 ð Þ S1 , Windows Azure ð Þ S2 , Rackspace ð Þ S3 , cloud services from private cloud set up at SASTRA University ð Þ S4and S5 ) and one user requirement. HGCM processes the CSP provisions and user’s requirements for the entire set of CSMIC-SMI metric and ranks the cloud service providers as S3; S4; S5; S1; and S2., wherein Rough Set Theory (fuzzy evaluation) is used to assign fitness to each potential set of attributes (including the decisional attribute corresponding to the CSP selection given the conditional attributes associated with the QoS TMP-based parameters of the CSP) such that, at this process identifies quantifies the relative performance of different resources selection parameters (a ranking function) at any given iteration with this framework while also generating (using the Rough Set Theory TMP reducts) a corresponding ranking in descending order of optimality/applicability of individual CSPs/resources as is seen in the service ranking shown in Table 12 and wherein secondary resource selection parameters are computed during the iterative optimization process (i.e., any resource selection parameter not ultimately selected in the optimal reduct is a secondary resource selection parameter but with sub-attributes also a secondary parameter in a general sense relative to a parent attribute that may be included in the optimal reduct.)
However, Somu and Somu_2 do not explicitly disclose pheromone …transmit the one or more secondary resource selection parameters to a computing device associated with a subject matter expert (SME); electronically receive, from the computing device associated with the SME, one or more SME inputs based on at least the one or more secondary resource selection parameters; …the one or more SME inputs.  Neither Somu nor Somu_2 disclose a human/SME in-the-loop for resource selection parameter determination. Although Somu teaches the use of ant colony optimization using rough set theory in the context of comparing her method to alternative state of the art methods (p. 1192, Section 4.2.2), she does not provide significant details on how she implemented the ACO. Somu_2 does not make use of swarm optimization. 
However, Qi, in the analogous environment of resource selection in cloud computing environments, teaches generate one or more secondary resource … parameters based on at least the one or more pheromone trail values; (See [p. 2, Section IIIB, Figure 1]Assuming a composite service S={S1, … Sn} contains n abstract services, each abstract service Sj … contains l candidates with the same functional attribute but different QoS. The vector Qs=(q1(s),…,qr(s)} represents the QoS attribute value of each candidate service s., Further [p. 4, Section IIID]Ant k (k=1,2,…,m) in the process of movement determines its transfer direction according to the amount of information on each path. Each ant in the colony selects the candidate service from the next set with a probability which is positively related to the heuristic factor and the intensity of pheromone existing on the corresponding edge. Specifically, the probability for the kth ant to select next service is defined as <equation 9> … where allowed_k are the nodes that ant k can select in next step…. First the algorithm initializes the pheromone value on each path. Then each ant constructs its own service selection solution list, which satisfies both the user's QoS constraints and the transaction constraints. Next choose a service randomly as the first service and add it to the service selection solution list. Then add the next service according to the state transition probability formula (9). After each ant has found the solution of the composite service, update the pheromone on the path according to the pheromone updating formula (12). When increasing the pheromone concentration on the path, if the composite service selected by the ant does not satisfy the user's QoS constraints or transaction constraints, the amount of pheromone added to this path will decrease. wherein the ACO-based web service (resource) selection framework performs a resource parameter selection (a service) based on ACO optimization and the concomitant deposition of pheromone along trails with secondary resource parameters identified during any iteration (but not included necessarily in the final path).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Somu and Somu_2 to incorporate the teachings of Qi to generate one or more secondary resource selection parameters based on at least the one or more pheromone trail values.  The modification would have been obvious because one of ordinary skill would have been motivated to improve computational efficiency identifying/selecting service resources that satisfy service QoS attributes and user constraints using Ant Colony Optimization to find the optimal solution faster than exhaustive and greedy algorithms by iterations over alternative solutions (Qi, [Abstract, p. 4, Section IIID, pp. 6-7, Section V, Figures 5-11]).
However, Somu, Somu_2, and Qi do not explicitly teach transmit the one or more secondary resource selection parameters to a computing device associated with a subject matter expert (SME); electronically receive, from the computing device associated with the SME, one or more SME inputs based on at least the one or more secondary resource selection parameters; … the one or more SME inputs.  Qi does not teach a human/SME in-the-loop framework.
However, Quadir, in the analogous environment of optimizing CSP selection over trust-based requirements, teaches  transmit the one or more secondary resource selection parameters to a computing device associated with a subject matter expert (SME); 
electronically receive, from the computing device associated with the SME, one or more SME inputs based on at least the one or more secondary resource selection parameters; and determine, using the fuzzy resource selection engine, the one or more resources in the descending order of applicability for the one or more resource requirements based on at least the one or more primary resource selection parameters and the one or more SME inputs.  (See [p. 261, Section 1.1, Figure 1, Figure 3]The CPRA would let CCs analyze distinct Cloud service offering, corresponding to their preferences and multiple dimensions, and choose whatsoever is suitable to their requirements therefore producing a desired quantitative foundation for the ranking the services of Cloud., Further [pp. 265-266, Section 5]MDTM gets the CSPs rank obtained from CPRA algorithm and then it combines the multi criteria decision making approach using various sources of trust information, to generate the final ranking of the CSPs after the transaction happens initially in the system with the requested CC. The various sources of MDTM model include the direct feedback, indirect feedback, CPRA CSPs ranking and the QoS values…. Final Cloud Ranker - It aggregates the values of the direct feedback, indirect feedback, CSPs ranking obtained from CPRA algorithm, QoS and generates the final CSP ranking…. The GB keeps tracks of all the Local Brokers CCs side specifications with respect to SLAs made between all the CCs and CSPs and server side. The individual CC SLA metric values are then compared with the respective server side SLA metric values for reconfirmation by the GB. Any deviations found between CC SLA metric and server SLA metric, the GB negotiates between them and the final values are taken for direct feedback, indirect feedback by the CCs, CSPs and QoS update for final ranking in MDTM.Further [p. 266, Section 6]A scenario arises when a CC wants to compare each QoS parameters where they might be looking for low cost efficient CSPs and additionally they also want good assurance of the CSPs. This creates lot of confusion among CCs while selecting which services are suitable for them. To avoid such situations, we propose an optimal ranking algorithm which provides the CCs the details of ranking list for individual and overall QoS parameters., wherein a user (CC/SME) is presented with alternative QoS attributes (both primary and secondary resource selection parameters) with a characterization of the performance over the entire set but also over individual attributes in order to elicit user/SME feedback into the system for refining the QoS attributes of greatest interest to the user/SME (i.e., the SME/user can modify QoS parameter requirement specifications based upon any iteration of the framework presenting an optimal set) and wherein the CSPs are ranked using the QoS resource selection parameters including primary parameters in an optimal set or based on an initial user preference as well as those secondary parameters selected by the user in response to the characterization of attribute-specific performance determined by the combined preference ranking algorithm (a fuzzy algorithm for example based upon weight assignment).)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Somu, Somu_2, and Qi to incorporate the teachings of Quadir to transmit the one or more secondary resource selection parameters to a computing device associated with a subject matter expert (SME); electronically receive, from the computing device associated with the SME, one or more SME inputs based on at least the one or more secondary resource selection parameters; and determine, using the fuzzy resource selection engine, the one or more resources in the descending order of applicability for the one or more resource requirements based on at least the one or more primary resource selection parameters and the one or more SME inputs.  The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved efficiency in providing enhanced CSP services of greatest relevance to (cloud) users in a comprehensive feedback-based framework using fuzzy based quantification of QoS attribute selection for ranking CSPs/resources according to feedback-based user preferences or requirements (Quadir, [pp. 273-274, Conclusion, Figure 12]).

Claim 11/10 is also rejected because it is just a program product implementation of the same subject matter of claim 2/1 which can be found in Somu, Somu_2, Qi, and Quadir.

Claim 12/11 is also rejected because it is just a program product implementation of the same subject matter of claim 3/2 which can be found in Somu, Somu_2, Qi, and Quadir.

Claim 13/12 is also rejected because it is just a program product implementation of the same subject matter of claim 4/3 which can be found in Somu, Somu_2, Qi, and Quadir.

Claim 14/13 is also rejected because it is just a program product implementation of the same subject matter of claim 5/4 which can be found in Somu, Somu_2, Qi, and Quadir.

Claim 18/10 is also rejected because it is just a program product implementation of the same subject matter of claim 9/1 which can be found in Somu, Somu_2, Qi, and Quadir.

Claim 20/19 is also rejected because it is just a method implementation of the same subject matter of claim 2/1 which can be found in Somu, Somu_2, Qi, and Quadir. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feng et al. (“A security risk analysis model for information systems: Causal relationships of risk factors and vulnerability propagation analysis”, Information Sciences 256, 2014, pp. 57-73) teach the identification of security risks in an information network using ACO in combination with a belief network ontology that characterizes the structure of the network security risk.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124